UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 18-2031


WILLIAM LEE GRANT, II,

               Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF DEFENSE,

               Defendant - Appellee.


                                 No. 18-2122


WILLIAM LEE GRANT, II,

               Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF DEFENSE,

               Defendant - Appellee.


                                 No. 18-2331


WILLIAM LEE GRANT, II,

               Plaintiff - Appellant,

          v.
U.S. DEPARTMENT OF DEFENSE,

                   Defendant - Appellee.


                                     No. 18-2339


WILLIAM LEE GRANT, II,

                   Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF DEFENSE,

                   Defendant - Appellee.


                                     No. 18-2428


WILLIAM LEE GRANT, II,

                   Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF DEFENSE,

                   Defendant - Appellee.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge; Leonie M. Brinkema, District Judge. (1:18-
cv-00939-LO-TCB; 1:18-cv-01149-LMB-IDD)


Submitted: April 30, 2019                                     Decided: May 17, 2019


Before WYNN, DIAZ, and THACKER, Circuit Judges.


                                            2
Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       William Lee Grant, II, appeals the district court’s orders dismissing his complaints

as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying his motions to amend

his complaints. We have reviewed the records and find that these appeals are frivolous.

Accordingly, we dismiss the appeals for the reasons stated by the district court. Grant v.

U.S. Dep’t of Defense, No. 1:18-cv-00939-LO-TCB (E.D. Va. Aug. 20, 2018, Oct. 24,

2018, & Nov. 15, 2018); Grant v. U.S. Dep’t of Defense, No. 1:18-cv-01149-LMB-IDD

(E.D. Va. Sept. 12, 2018 & Oct. 24, 2018). We grant leave to proceed in forma pauperis

in Appeal Nos. 18-2031, 18-2339, and 18-2428. *

       In addition, we ordered Grant to show cause as to why he should not be sanctioned

for filing frivolous appeals and enjoined from filing any further actions in this court

unless he pays the sanctions and a district court finds that the action is not frivolous. We

find Grant’s response fails to show cause why sanctions and an injunction should not be

imposed. Therefore, Grant is sanctioned $500 for filing frivolous appeals and enjoined

from filing any further actions in this court unless he pays the sanctions and a district

court finds that the action is not frivolous. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED


       *
        Leave to proceed in forma pauperis has previously been granted in Nos. 18-2122
and 18-2331.


                                             4